DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an occupant imaging unit configured to image an occupant in the vehicle; a posture discernment unit configured to discern a posture of the occupant or a change in posture based on an image captured by the occupant a vehicle state acquisition unit configured to acquire a signal indicating a state of the vehicle or a state of a vicinity of the vehicle; a vehicle state discernment unit configured to discern the state of the vehicle or the state of the vicinity of the vehicle based on the signal acquired by the vehicle state acquisition unit; a control content specifying unit configured to specify a display to be controlled and content to be displayed on the display based on a result of the discernment performed by the posture discernment unit and the vehicle state discernment unit; and a controller configured to control display change of the display to be controlled based on a result of the specification performed by the control content specifying unit” in claim 1. The structural modifiers are modified by a functional language without reciting the structure for the structural modifiers.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph 0021 of the patent publication describes the occupant imaging unit 2 is a camera; however the specification provides no disclosure describing the structure of a posture discernment unit, a vehicle state acquisition unit, a vehicle state discernment unit, a control content specifying unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The specification fails to provide the structure of the claimed subject matter i.e. the structure for a posture discernment unit, a vehicle state acquisition unit, a vehicle state discernment unit, a control content specifying unit in a manner for one having ordinary skill in the art to make use of the invention; hence the claimed subject matter renders the claimed invention indefinite.
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for being dependent on rejected claimed 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao et al (US Pub 2020/0114931).

With respect to claim 1, Rao discloses a control device installed in a vehicle  (see par 0002; discloses disclosure relates to the field of in-vehicle computing systems) provided with a plurality of vehicle-mounted cameras (see par 0022; discloses cameras to detect activity or objects within the cabin and/or to detect activity, traffic, objects, etc. outside of the cabin; see par 0045 as well) and a plurality of displays, (see fig. 1B; par 0027; discloses the instrument panel 106 may include audio controls 138 and one or more displays 140) the control device being configured to perform control in which at least a portion of an image captured by any of the vehicle-mounted cameras is displayed on any of the displays, (see par 0046; discloses At 402, the method includes capturing images with a vehicle camera (e.g., camera 302 of FIG. 3). The captured images may be a continuous stream of images and/or a semi-continuous stream of images forming a live view of an environment of the vehicle. At 404, the method includes displaying captured images in a first view of the vehicle camera) the control device comprising: an occupant imaging unit configured to image an occupant in the vehicle; (see par 0022; discloses cabin 100 may include one or more sensors for monitoring the vehicle, the user, and/or the environment; cameras to detect activity or objects within the cabin and/or to detect activity, traffic, objects, etc. outside of the cabin, etc) a (see fig. 9; driver monitoring system; par 0069; discloses Inputs 908 may also include a driver monitoring system (e.g., including a gesture monitoring system) for detecting, identifying, and/or monitoring aspects of a driver (e.g., driver behavior, identity, mood, movements, gestures or other inputs for interacting with the vehicle, etc.)) a vehicle state acquisition unit configured to acquire a signal indicating a state of the vehicle or a state of a vicinity of the vehicle; (see par 0022; discloses the cabin 100 may include one or more seat-mounted pressure sensors configured to measure the pressure applied to the seat to determine the presence of a user, door sensors configured to monitor door activity, humidity sensors to measure the humidity content of the cabin, microphones to receive user input in the form of voice commands, to enable a user to conduct telephone calls, and/or to measure ambient noise in the cabin 100, cameras to detect activity or objects within the cabin and/or to detect activity, traffic, objects, etc. outside of the cabin, etc. sensors may be positioned in an engine compartment, on an external surface of the vehicle, and/or in other suitable locations for providing information regarding the operation of the vehicle, ambient conditions of the vehicle, a user of the vehicle, etc. see par 0033 as well) a vehicle state discernment unit configured to discern the state of the vehicle or the state of the vicinity of the vehicle based on the signal acquired by the vehicle state acquisition unit; (see fig. 9; vehicle status monitoring system; see par 0069; par 0030; discloses intra-vehicle system communication module 222 may provide a signal via a bus corresponding to any status of the vehicle, the vehicle surroundings, or the output of any other information source connected to the vehicle. Vehicle data outputs may include, for example, analog signals (such as current velocity), digital signals provided by individual information sources (such as clocks, thermometers, location sensors such as Global Positioning System [GPS] sensors, etc.); see par 0033) a control content specifying unit configured to specify a display to be controlled and content to be displayed on the display based on a result of the discernment performed by the posture discernment unit and the vehicle state discernment unit; (see par 0069; discloses contextualization engine 904 may include output control logic and/or algorithms 906. For example, output control logic and/or algorithms may determine whether or not information is to be provided (e.g., output, via a vehicle device or another device within the vehicle) to a driver given a current context (e.g., a driver status, a vehicle status, a detected event, etc; see par 0074; discloses output orchestration logic and/or algorithms 910 may utilize one or more of the processing algorithms discussed above with respect to the deep learning system 902 and the output control logic and/or algorithms 906 to determine a type, a mechanism, and/or other parameters of an output that is to be presented based on the context) and a controller configured to control display change of the display to be controlled based on a result of the specification performed by the control content specifying unit (see par 0073; discloses In instances where an output is to be provided, the output orchestration logic and/or algorithms 910 determine a type of output and a mechanism for providing the output. The output orchestration logic and/or algorithms 910 may provide instructions to one or more outputs 912 to instruct the one or more outputs 912 to provide the output and/or to provide the output according to one or more parameters (e.g., a type of output, duration of output, content of output, etc.).).

	With respect to claim 2, Rao discloses wherein: the control content specifying unit predicts a prospective state of the vehicle or a prospective state of the vicinity of the vehicle based on the state of the vehicle or the state of the vicinity of the vehicle discerned by the vehicle state discernment unit and specifies a display to be controlled and content to be displayed on the display based on a result of the prediction (see par 0015; discloses A digital signal processor (DSP) may be used for filtering and machine learning to create meaningful metrics and models on how the interactions and intents translate during driving situations into trends and predictive intelligence; par 0069; discloses the contextualization engine 904 may include output control logic and/or algorithms 906. For example, output control logic and/or algorithms may determine whether or not information is to be provided (e.g., output, via a vehicle device or another device within the vehicle) to a driver given a current context (e.g., a driver status, a vehicle status, a detected event, etc; see par 0072; discloses As an illustrative example, if a driver quickly dismisses a notification of a change of weather whenever the vehicle is below a certain speed, the deep learning system 902 and/or output control logic and/or algorithms 906 may associate the low speed with a lack of interest in weather updates. Accordingly, the output control logic and/or algorithms 906 may control outputs to suppress future weather updates when the vehicle is below the certain speed; see par 074 as well).

	With respect to claim 3, Rao discloses wherein the control content specifying unit allows display change of a display specified as a target to be controlled in a case where a determination is made that the prospective state of the vehicle or the prospective state of the vicinity of the vehicle coincides with the state of the vehicle or the state of the vicinity of the vehicle discerned by the vehicle state discernment unit after the prospective state of the vehicle or the prospective state of the vicinity of the vehicle is predicted (see par 0073; discloses The output control logic and/or algorithms 906 may communicate with an output orchestration logic and/or algorithms 910 of the contextualization engine 904 to indicate whether an output is to be provided based on the detected context (e.g., based on data from inputs 908). In instances where an output is to be provided, the output orchestration logic and/or algorithms 910 determine a type of output and a mechanism for providing the output. The output orchestration logic and/or algorithms 910 may provide instructions to one or more outputs 912 to instruct the one or more outputs 912 to provide the output and/or to provide the output according to one or more parameters (e.g., a type of output, duration of output, content of output, etc. The outputs 912 may include a heads-up display, center display, and/or cluster display of a vehicle (e.g., touch screen 108 of FIG. 1A and/or one or more of the displays of FIG. 1B) for providing image or video/animation output in some examples).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624